DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 4, which depends from claim 3 that discloses “when the display panel displays a first test pattern, image processor generates a first crop image data which includes the measuring image data”.  Wherein in would appear that the “measuring image data” is generated here however claim 4 states that “when the display panel displays a second test pattern, the image sensor generates the measuring image data”.  Therefore it is unclear if the “measuring image data” is generated as disclosed in claim 3 or as disclosed in claim 4.  As it stands, it is also unclear from the claim language if the first test pattern is displayed and then the 

Claim 4 is further unclear because parent claims disclose that the image sensor generates reference image data and then image processor generates crop image data that includes measuring image data, see claim 1, lines 4-6.  However, claim 4 states that now the image sensor generates the measuring data which appears to contradict the limitations set forth in parent claims making the limitation indefinite.  It also raises concerns under 112(d) addressed below.

Claim 6 is similar to claim 4 in that it is first disclosed that “when the display panel displays a first test pattern, the image processor generates a first crop image data which includes the measuring image data based on the reference image data, and wherein when the display panel displays a second test pattern, the image processor 10generates a second crop image data which includes the measuring image data based on the reference image data”. As it stands, it is unclear from the claim language if this is the same or different measuring image data being generated.  Also, if it is requiring that the first test pattern be displayed and then the second test pattern is then later displayed, or if they are being displayed simultaneously, or if they are alternative scenarios in which a first test pattern may or may not be displayed OR a second test pattern may or may not be displayed.  Thus the limitations of claim 6 are considered vague and indefinite especially given the limitations of claim 7 which seem to indicate that both the first and second 

Claim 7 is rejected by the virtue of its dependency upon rejected claim 6.

Claim 11 recites “generating an image sensor control signal and a first crop image data which includes 10a measuring image data of the measuring area based on the reference image data and the measuring area” and then “generating the measuring image data of the measuring area using the image sensors corresponding to the measuring area”.  It would appear, based on the claim language as currently stated, that the same “measuring image data” is being generated at twice making the limitations unclear.  It is also unclear if the second instance is supposed to be related to the display of the second test pattern or something else since it’s not specifically specified as so.

Claims 12-15 are rejected by the virtue of their dependency upon rejected claim 11 above.
 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1, from which claim 4 depends, discloses that the image sensor generates reference image data and then image processor generates crop image data that includes measuring image data, see claim 1, lines 4-6.  However, claim 4 states that now the image sensor generates the measuring image data which appears to contradict the limitation set forth in parent claim 1 and thereby fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 10, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0026315 to Lee et al. (“Lee”).

As to claim 1, Lee discloses an imaging apparatus comprising: 
Figs. 1 and 2, element 200; paragraph 43) which generates a reference image data of a reference area which 5includes a measuring area in which a display panel is positioned (Figs. 4 and 8, paragraphs 55-59, wherein reference image data of a reference area, including a display panel presenting a test pattern image with a spot area corresponding to a measuring area, is captured/generated); and 
an image processor (Fig. 1, elements 200-500 corresponding to an overall image processor) which determines the measuring area by analyzing luminance of the reference image data and generates a crop image data which includes a measuring image data of the measuring area (Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data is analyzed to determine and extract/crop measuring image data from the measuring area, including the display panel presenting a test pattern, of the spot area therein).  

10As to claim 2, Lee discloses the imaging apparatus of claim 1, wherein the image processor generates an image sensor control signal which operates the image sensor corresponding to the measuring area (paragraphs 43 and 59, wherein the image pickup portion (200) of the image processor (200-500) controls and operates the image sensor to capture an image of the measuring area that it is directed towards).  

As to claim 3, Lee discloses the imaging apparatus of claim 2, wherein when the display panel displays a 15first test pattern, the image sensor generates the reference image data which includes the measuring area, and the image processor generates a first crop image data which includes the measuring image data based on the reference image data (Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data of a measuring area including a display presenting a first test pattern is analyzed to determine and extract/crop measuring image data (i.e. first crop image data including measuring image data) corresponding to the spot area).  

As to claim 5, Lee discloses the imaging apparatus of claim 2, wherein the image processor includes:  
25a measuring area determiner (Fig. 1, elements 200-500 corresponding to an overall image processor that functions as a measuring area determiner) which determines the measuring area based on the 21 C 1076USreference image data (Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data is analyzed to determine measuring image data from the measuring area, including the display panel presenting a test pattern, of the spot area therein); 
a crop image data generator (Fig. 1, elements 200-500 corresponding to an overall image processor that functions as a crop image data generator) which generates the crop image data (Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data is analyzed to determine and extract/crop measuring image data from the measuring area, including the display panel presenting a test pattern, of the spot area therein); and 
a control signal generator which generates the image sensor control signal based on the measuring area (paragraphs 43 and 59, wherein the image pickup portion (200) of the image processor (200-500) corresponds to a control signal generator that generates an image sensor control signal operating the image sensor to capture an image based on the measuring area in view).  

paragraph 43).  

25As to claim 10, Lee discloses the imaging apparatus of claim 1,  21 C 1076USwherein the image processor is coupled to an analyzer (Fig. 6, element 600), and wherein the analyzer displays a crop image corresponding to the crop image data (paragraph 48, wherein an image of evaluated data corresponding to the extracted/cropped image data is displayed on a monitor corresponding to crop image data associated with a spot area).  

As to claim 16, Lee discloses a driving method of an imaging apparatus, the method comprising: 
displaying a test pattern on a display panel (Fig. 4, element S300 and paragraph 58); 
generating a reference image data of a reference area which includes a measuring area in which the display panel is positioned using an image sensor (Figs. 4 and 8, paragraphs 55-59, wherein reference image data of a reference area, including a display panel presenting a test pattern image with a spot area corresponding to a measuring area, is captured/generated);  
10determining the measuring area by analyzing the reference image data; and generating a crop image data which includes a measuring image data of the measuring area based on the reference image data and the measuring area (Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data is analyzed to determine and extract/crop measuring image data from the measuring area, including the display panel presenting a test pattern, of the spot area therein).  

Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data is analyzed to determine and extract/crop measuring image data from the measuring area, including the display panel presenting a test pattern, of the spot area therein).  

20As to claim 19, Lee discloses the driving method of claim 16, wherein the image sensor is a charge coupled device image sensor (paragraph 43).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0026315 to Lee et al. (“Lee”) in view of US 2004/0213449 to Safaee-Rad et al. (“Safaee-Rad”).

As to claim 4, Lee discloses the image apparatus of claim 3, wherein when the display panel displays a test pattern, the image sensor generates the measuring image data of the measuring area based on the image sensor control signal, and the image processor outputs the measuring image data provided from the image sensor as a crop image data (paragraphs 43 and 59, wherein the image pickup portion (200) of the image processor (200-500) controls and operates the image sensor to capture an image of the measuring area that it is directed towards and Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data of a measuring area including a display presenting a test pattern is analyzed to determine and extract/crop measuring image data (i.e. crop image data including measuring image data) corresponding to the spot area).
Lee does not disclose expressly the use of first and second test patterns.
Safaee-Rad discloses a similar process for inspecting a display panel comprising capturing an image of the display panel when a first test pattern is displayed, capturing an image of the display panel when a second test pattern is displayed and analyzing luminance values of the captured images to detect defects (e.g. spots) in the display panel (Figs. 7A, 7B and paragraphs 10, 52, 67).
Lee & Safaee-Rad are combinable because they are from the same art of image processing, specifically processing images to detect display defects.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using first and second test patterns to inspect a display panel, as taught by Safaee-Rad, into the apparatus for inspecting a display panel disclosed by Lee.
The suggestion/motivation for doing so would have been to provide the ability to detect different types of defects in the same location (Safaee-Rad, paragraph 67).
	Further, Safaee-Rad's known technique of using first and second test patterns to inspect a display panel would have been recognized by one skilled in the art as applicable to the "base" process of Lee and the results would have been predictable.


As to claim 6, please refer to the rejection of claim 4 above.
As to claim 7, please refer to the rejection of claim 5 above.

As to claim 11, Lee discloses a driving method of an imaging apparatus, the method comprising:  
displaying a first test pattern on a display panel (Fig. 4, element S300 and paragraph 58); 
generating a reference image data of a reference area which includes a measuring area in which the display panel is positioned using an image sensor (Figs. 4 and 8, paragraphs 55-59, wherein reference image data of a reference area, including a display panel presenting a test pattern image with a spot area corresponding to a measuring area, is captured/generated);  
10determining the measuring area by analyzing the reference image data (Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data is analyzed to determine, and extract/crop measuring image data from, the measuring area, including the display panel presenting a test pattern, of the spot area therein); 
generating an image sensor control signal (paragraphs 43 and 59, wherein the image pickup portion (200) of the image processor (200-500) corresponds to a control signal generator that generates an image sensor control signal operating the image sensor to capture an image based on the measuring area in view) and a first crop image data which includes 10a measuring image data of the measuring area based on the reference image data and the Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data is analyzed to determine and extract/crop measuring image data from the measuring area, including the display panel presenting a test pattern, of the spot area therein);  

generating the measuring image data of the measuring area using the image sensor corresponding to the measuring area (Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data captured using image sensor is analyzed to determine and extract/crop measuring image data from the measuring area, including the display panel presenting a test pattern, of the spot area therein); and  
15outputting the measuring image data provided from the image sensor as a paragraph 48, wherein an image of evaluated data corresponding to the extracted/cropped measured image data is output and displayed on a monitor).
Lee does not disclose expressly the use of first and second test patterns.
Safaee-Rad discloses a similar process for inspecting a display panel comprising capturing an image of the display panel when a first test pattern is displayed, capturing an image of the display panel when a second test pattern is displayed and analyzing luminance values of the captured images to detect defects (e.g. spots) in the display panel (Figs. 7A, 7B and paragraphs 10, 52, 67).
Lee & Safaee-Rad are combinable because they are from the same art of image processing, specifically processing images to detect display defects.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using first and second test 
The suggestion/motivation for doing so would have been to provide the ability to detect different types of defects in the same location (Safaee-Rad, paragraph 67).
	Further, Safaee-Rad's known technique of using first and second test patterns to inspect a display panel would have been recognized by one skilled in the art as applicable to the "base" process of Lee and the results would have been predictable.
Therefore, it would have been obvious to combine Lee with Safaee-Rad to obtain the invention as specified in claim 11.  

As to claim 12, the combination of Lee and Safaee-Rad discloses the driving method of claim 11, wherein generating the measuring image data includes operating the image sensor corresponding to the measuring image (Lee, paragraphs 43 and 59, wherein the image pickup portion (200) of the image processor (200-500) controls and operates the image sensor to capture an image of the measuring area that it is directed towards).  

As to claim 13, the combination of Lee and Safaee-Rad discloses the driving method of claim 11, wherein the determining the measuring area includes analyzing luminance of the reference image data (Lee, Figs. 4 and 8, paragraphs 91-95, wherein the luminance of the reference image data is analyzed to determine and extract/crop measuring image data from the measuring area, including the display panel presenting a test pattern, of the spot area therein).  

Safaee-Rad, paragraph 120).  

As to claim 15, the combination of Lee and Safaee-Rad discloses the driving method of claim 11, wherein the image sensor is a charge coupled device image sensor (Lee, paragraph 43).  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0026315 to Lee et al. (“Lee”) in view of the article “Image Sensor” from Wikipedia (herein after “Wikipedia”).

As to claim 8, Lee discloses the apparatus of claim 1.
Lee does not disclose expressly wherein the image sensor is a complementary metal oxide semiconductor (CMOS) image sensor.
Wikipedia discloses that the use of a CMOS image sensor, versus a CCD sensor, in the field of image generating and processing is well known (See, the section “CCD vs. CMOS Technology”).
Lee & Wikipedia are combinable because they are from the same art of image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the use of a CMOS image sensor, as taught by Wikipedia, into the image apparatus disclosed by Lee.

	Further, Wikipedia's known technique of using a CMOS image sensor would have been recognized by one skilled in the art as applicable to the "base" process of Lee and the results would have been predictable.
Therefore, it would have been obvious to combine Lee with Wikipedia to obtain the invention as specified in claim 8.

As to claim 18, please refer to the rejection of claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON W CARTER/            Primary Examiner, Art Unit 2665